                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

WANNA PLAY PRODUCTS INC.,

          Plaintiff,

v.                                                              Case No: 8:20-cv-443-T-36JSS

ROBERT EMERY, JASON BAKKE,
SNUGGLE PET PRODUCTS, LLC, and
DOE 1,

           Defendants.

                              CASE MANAGEMENT REPORT

         The parties have agreed on the following dates and discovery plan pursuant to

Fed.R.Civ.P. 26(f) and Local Rule 3.05(c):

                         DEADLINE OR EVENT                               AGREED DATE

     Mandatory Initial Disclosures (pursuant to Fed.R.Civ.P.              December 11, 2020
     26(a)(1) as amended effective December 1, 2000) [Court
     recommends 30 days after CMR meeting]
     Certificate of Interested Persons and Corporate                   Both Parties have filed
     Disclosure Statement
     [Each party who has not previously filed must file immediately]
     Motions to Add Parties or to Amend Pleadings                         December 18, 2020
     [Court recommends 1 - 2 months after CMR meeting]

     Preliminary Infringement Contentions                                   January 18, 2021
     [ Court recommends 1 month from above]

     Preliminary Invalidity Contentions                                    February 15, 2021
     [Court recommends 1 month from above]

     Parties to Submit to each Other a List of Proposed                       March 15, 2021
     Terms for Construction and Proposed Constructions
     [Court recommends 1 month from above]
                   DEADLINE OR EVENT                              AGREED DATE

Parties to Submit to Each Other a List of Agreed                       April 12, 2021
Constructions, Chart of Intrinsic Evidence, and
Identification of Any Extrinsic Evidence Including
Expert or Other Witnesses
[Court recommends 1 month from above]
Parties to Submit Opening Claim Construction Briefs [Court             May 10, 2021
recommends 1 month from above]

Parties to Submit Responses to Claim Construction                       June 7, 2021
Briefs
[Court recommends 1 month from above]
Claim Construction Hearing: [Court to set, usually 1 month               July 5, 2021
from above]

Deadline to Serve Amended Infringement Contentions [Court            August 30, 2021
recommends 2 months from above]

Deadline to Serve Amended Invalidity Contentions [Court           September 27, 2021
recommends 1 month from above]

Disclosure of Expert Reports
Plaintiff’s Opening Infringement and Damages Report and                June 30, 2021
Defendant’s Opening Invalidity Report and/or Inequitable               July 30, 2021
Conduct Reports:
[Court recommends 1 month from above]

Plaintiff’s and Defendant’s Responsive Reports:
[Court recommends 2 months from above]
Discovery Deadline
[Court recommends 6 months before trial to allow time for          September 2, 2021
dispositive motions to be filed and decided; all discovery must
be commenced in time to be completed before this date]
Dispositive Motions, Daubert, and Markman Motions [Court
                                                                     October 7, 2021
requires 5 months or more before trial term begins]
Meeting In Person to Prepare Joint Final Pretrial                   January 10, 2022
Statement
[14 days before Joint Final Pretrial Statement]
Joint Final Pretrial Statement (Including a Single Set of           January 24, 2022
Jointly-Proposed Jury Instructions and Verdict Form (a Word
or WordPerfect® version may be e-mailed to the
                   DEADLINE OR EVENT                                AGREED DATE
Chambers mailbox), Voir Dire Questions, Witness Lists,
Exhibit Lists with Objections on Approved Form)
[Court recommends 3 weeks before Final Pretrial Conference]
All Other Motions Including Motions In Limine [Court
recommends 3 weeks before Final Pre-trial Conference]                 January 24, 2022
Final Pretrial Conference [Court will set a date that is
approximately 3 weeks before trial]                                  February 14, 2022
Trial Briefs [Court recommends 2 weeks before Trial]
                                                                     February 21, 2022
Trial Term Begins
[Local Rule 3.05 (c)(2)(E) sets goal of trial within 2 years of
filing complaint in all Track Two cases; trial term must not be         March 7, 2022
less than 4 months after dispositive motions deadline (unless
filing of such motions is waived); district judge trial terms
typically begin on the 1st business day of the first full week of
each month; trials before magistrate judges will be set on a date
certain after consultation with the parties]
Estimated Length of Trial [trial days]
                                                                               5 days
Jury / Non-Jury                                                                  Jury
 Mediation Deadline: March 10, 2021                                    March 10, 2021

Mediator Name: James M. Matulis Esq.


Mediator Address: James M. Matulis Esq.
217 North Lois Avenue
Tampa, FL 33609-2232


Telephone: (813) 451-7347

[Absent arbitration, mediation is mandatory; Court
recommends either 2 - 3 months after CMR meeting, or just
after discovery deadline]
     All Parties Consent to Proceed Before Magistrate Judge                                Yes____
                                                                                           No__X_

                                                                                Likely to Agree in
                                                                                    Future _____



         Plaintiff filed a declaratory judgment action (Counts I-III) seeking a declaration of non-

infringement and invalidity relating to U.S. Patent No. 10,314,292 owned by Defendant, Snuggle

Pet Products. (D.I. 23, pp.76-78) However, as discussed in Defendant’s Motion to Dismiss,

there is no legal basis for Defendants to assert that Plaintiff’s current products infringe the ‘292

Patent. (D.I. 26, pp. 10-13). Therefore, Defendants do not intend to serve the Infringement

Contentions listed in the above chart.

I.            Meeting of Parties in Person

         Lead counsel must meet in person and not by telephone absent an order permitting

otherwise. Counsel will meet in the Middle District of Florida, unless counsel agree on a different

location. Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), 1 a meeting was held in person on

October 23, 2020 (date) 3 pm (time) at telephonically

(place) and was attended by:

                   Name                                      Counsel for (if applicable)

                   Jeffrey Breloski                           Plaintiff

                   Jeffrey Drake                              Defendants

                   Richard Fee                                Defendants




          1
              A copy of the Local Rules may be viewed at http://www.flmd.uscourts.gov.
II.   Pre-Discovery Initial Disclosures of Core Information           Fed.R.Civ.P. 26(a)(1)(A) -
(D) Disclosures

         Fed.R.Civ.P. 26, as amended effective December 1, 2000, provides that these disclosures

are mandatory in Track Two and Track Three cases, except as stipulated by the parties or

otherwise ordered by the Court (the amendment to Rule 26 supersedes Middle District of Florida

Local Rule 3.05, to the extend that Rule 3.05 opts out of the mandatory discovery requirements):

         The parties ____ have exchanged __X__ agree to exchange (check one)

         information described in Fed.R.Civ.P. 26(a)(1)(A) - (D)      on X by (check one)

         December 11, 2020 (date).

         Below is a description of information disclosed or scheduled for disclosure, including

electronically stored information as further described in Section III below.

III.       Electronic Discovery

         The parties have discussed issues relating to disclosure or discovery of electronically

stored information (“ESI”), including Pre-Discovery Initial Disclosures of Core Information in

Section II above, and agree that (check one):

          ___ No party anticipates the disclosure or discovery of ESI in this case;

         _X_ One or more of the parties anticipate the disclosure or discovery of ESI in this case.

If disclosure or discovery of ESI is sought by any party from another party, then the following

issues shall be discussed: 2

       A. The form or forms in which ESI should be produced.

           Tagged Image File Format (TIFF) with a load file.




2
 See Generally: Rules Advisory Committee Notes to the 2006 Amendments to Rule 26 (f) and
Rule 16.
    B. Nature and extent of the contemplated ESI disclosure and discovery, including

specification of the topics for such discovery and the time period for which discovery will be

sought.

          Emails and other forms of electronic communication. The specification of topics

and time period are to be determined.

    C. Whether the production of metadata is sought for any type of ESI, and if so, what types of

metadata.

          Metadata is sought.

    D. The various sources of ESI within a party’s control that should be searched for ESI, and

whether either party has relevant ESI that it contends is not reasonably accessible under Rule

26(b)(2)(B), and if so, the estimated burden or costs of retrieving and reviewing that information.

          Plaintiff will search computers, electronic devices, and other data within its

possession, custody and control.

    E. The characteristics of the party’s information systems that may contain relevant ESI,

including, where appropriate, the identity of individuals with special knowledge of a party’s

computer systems.

          Plaintiff does not have information systems outside of its wife and husband’s

computers and electronic devices.

          Defendants have ESI stored on email systems and servers.

    F. Any issues relating to preservation of discoverable ESI.

          Parties have no current issues.

    G. Assertions of privilege or of protection as trial-preparation materials, including whether

the parties can facilitate discovery by agreeing on procedures and, if appropriate, an Order under
the Federal Rules of Evidence Rule 502. If the parties agree that a protective order is needed, they

shall attach a copy of the proposed order to the Case Management Report. The parties should

attempt to agree on protocols that minimize the risk of waiver. Any protective order shall comply

with Local Rule 1.09 and Section IV. F. below on Confidentiality Agreements.

          Defendants propose a standard two-tier Confidentiality Agreement.

      H. Whether the discovery of ESI should be conducted in phases, limited, or focused upon

particular issues.

        Please state if there are any areas of disagreement on these issues and, if so, summarize

the parties’ position on each:

        None currently.

        If there are disputed issues specified above, or elsewhere in this report, then (check one):

___ One or more of the parties requests that a preliminary pre-trial conference under Rule 16 be

scheduled to discuss these issues and explore possible resolutions. Although this will be a non-

evidentiary hearing, if technical ESI issues are to be addressed, the parties are encouraged to have

their information technology experts with them at the hearing.

 If a preliminary pre-trial conference is requested, a motion shall also be filed pursuant to

Rule 16(a), Fed. R. Civ. P.

 _X_ All parties agree that a hearing is not needed at this time because they expect to be able to

promptly resolve these disputes without assistance of the Court.

IV.         Agreed Discovery Plan for Plaintiffs and Defendants

        A. Certificate of Interested Persons and Corporate Disclosure Statement —

        This Court has previously ordered each party, governmental party, intervenor, non-party

movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and
Corporate Disclosure Statement using a mandatory form. No party may seek discovery from

any source before filing and serving a Certificate of Interested Persons and Corporate

Disclosure Statement. A motion, memorandum, response, or other paper — including

emergency motion — is subject to being denied or stricken unless the filing party has

previously filed and served its Certificate of Interested Persons and Corporate Disclosure

Statement. Any party who has not already filed and served the required certificate is required

to do so immediately.

      Every party that has appeared in this action to date has filed and served a Certificate of

Interested Persons and Corporate Disclosure Statement, which remains current:

__X____ Yes

_______ No                             Amended Certificate will be filed by

                              ____________________ (party) on or before

                              ____________________ (date).

       B.        Discovery Not Filed —

      The parties shall not file discovery materials with the Clerk except as provided in Local

Rule 3.03. The Court encourages the exchange of discovery requests on diskette.

See Local Rule 3.03 (f). The parties further agree as follows:

        The Parties have no further agreements.

       C.        Limits on Discovery —

      Absent leave of Court, the parties may take no more than ten depositions per side

(not per party). Fed.R.Civ.P. 30(a)(2)(A); Fed.R.Civ.P. 31(a)(2)(A); Local Rule 3.02(b). Absent

leave of Court, the parties may serve no more than twenty-five interrogatories, including sub-

parts. Fed.R.Civ.P. 33(a); Local Rule 3.03(a). Absent leave of Court or stipulation of the parties
each deposition is limited to one day of seven hours. Fed.R.Civ.P. 30(d)(2). The parties may

agree by stipulation on other limits on discovery. The Court will consider the parties’ agreed

dates, deadlines, and other limits in entering the scheduling order. Fed.R.Civ.P. 29. In addition

to the deadlines in the above table, the parties have agreed to further limit discovery as follows:

       1.      Depositions

        The Parties agree that limitations beyond the Federal Rules of Civil Procedure and

Local Rules are unnecessary.

       2.      Interrogatories

        The Parties agree that limitations beyond the Federal Rules of Civil Procedure and

Local Rules are unnecessary.

       3.      Document Requests

        The Parties agree that limitations beyond the Federal Rules of Civil Procedure and

Local Rules are unnecessary.

       4.      Requests to Admit

        The Parties agree that limitations beyond the Federal Rules of Civil Procedure and

Local Rules are unnecessary.

       5.      Supplementation of Discovery

        The Parties agree that limitations beyond the Federal Rules of Civil Procedure and

Local Rules are unnecessary.

       D.        Discovery Deadline —

Each party shall timely serve discovery requests so that the rules allow for a response prior to

the discovery deadline. The Court may deny as untimely all motions to compel filed after the

discovery deadline. In addition, the parties agree as follows:
      The Parties have no further agreements.


       E.         Disclosure of Expert Testimony —

      On or before the dates set forth in the above table for the disclosure of expert reports, the

parties agree to fully comply with Fed.R.Civ.P. 26(a)(2) and 26(e). Expert testimony on direct

examination at trial will be limited to the opinions, basis, reasons, data, and other information

disclosed in the written expert report disclosed pursuant to this order. Failure to disclose such

information may result in the exclusion of all or part of the testimony of the expert witness. The

parties agree on the following additional matters pertaining to the disclosure of expert testimony:

        The Parties have no further agreements.

       F.        Confidentiality Agreements —

      Whether documents filed in a case may be filed under seal is a separate issue from whether

the parties may agree that produced documents are confidential. The Court is a public forum,

and disfavors motions to file under seal. The Court will permit the parties to file documents

under seal only upon a finding of extraordinary circumstances and particularized need. See

Brown v. Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v. American

Motors Corp., 759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document under seal

must file a motion to file under seal requesting such Court action, together with a memorandum

of law in support. The motion, whether granted or denied, will remain in the public record.

      The parties may reach their own agreement regarding the designation of materials as

“confidential.” There is no need for the Court to endorse the confidentiality agreement. The

Court discourages unnecessary stipulated motions for a protective order. The Court will enforce

appropriate stipulated and signed confidentiality agreements. See Local Rule 4.15. Each

confidentiality agreement or order shall provide, or shall be deemed to provide, that “no party
shall file a document under seal without first having obtained an order granting leave to file under

seal on a showing of particularized need.” With respect to confidentiality agreements, the parties

agree as follows:

        Defendants propose a standard two-tier Confidentiality Agreement.

       G.         Other Matters Regarding Discovery —

        The Parties have no further agreements.

V.           Settlement and Alternative Dispute Resolution.

       A.         Settlement —

       The parties agree that settlement is

_____ likely __X___ unlikely                    (check one)

       The parties request a settlement conference before a United States Magistrate Judge.

        yes __X____ no________                                  likely to request in future _______

        B.       Arbitration —

       The Local Rules no longer designate cases for automatic arbitration, but the parties may

elect arbitration in any case. Do the parties agree to arbitrate?

       yes __X____ no________                                   likely to request in future _______

_______ Binding               ________Non-Binding

       C.        Mediation —

       Absent arbitration or a Court order to the contrary, the parties in every case will participate

in Court-annexed mediation as detailed in Chapter Nine of the Court’s Local Rules. The parties

have agreed on a mediator from the Court’s approved list of mediators as set forth in the table

above, and have agreed to the date stated in the table above as the last date for mediation. The
list of mediators is available from the Clerk, and is posted on the Court’s web site at

http://www.flmd.uscourts.gov.

       D.       Other Alternative Dispute Resolution —

      The parties intend to pursue the following other methods of alternative dispute resolution:

       The Parties have no further agreements.

Date: December 1, 2020


Signature of Counsel (with information required by Local Rule 1.05(d)) and Signature of
Unrepresented Parties.


/s/ Jeffrey Thomas Breloski                        /s/ Jeffrey M. Drake
Jeffrey Thomas Breloski                            Jeffrey M. Drake
ATLawip LLC                                        Miller Canfield
1265 Stuart Ridge                                  225 W. Washington St., Suite 2600
Johns Creek, GA 30022                              Chicago, IL 60606
678.667.3491                                       312-460-4200
Email: jbreloski@ATLawip.com                       Fax: 312-460-4201
                                                   Email: drake@millercanfield.com
James J. Claus
James Claus, Attorney                              Richard Edson Fee
4516 NW 37th Terrace                               Fee & Jeffries PA
Gainseville, FL 32605                              1227 N Franklin St
352-575-8338                                       Tampa, FL 33602-8002
Fax: 888-814-2221                                  813/229-8008
Email: james.claus@onebox.com                      Fax: 813/229-0046
                                                   Email: rfee@feejeffries.com
